EXHBIT 3.1
AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF CERES TACTICAL SYSTEMATIC L.P.
This Amended and Restated Limited Partnership Agreement (this “Agreement”),
dated as of November 22, 2017, is by and among Ceres Managed Futures LLC
(formerly Citigroup Managed Futures LLC) (the “General Partner”) and those other
parties who shall execute this Agreement, whether in counterpart or by
attorney-in-fact, as limited partners.  (Such other parties who are limited
partners are hereinafter collectively referred to as the “Limited Partners.” 
The General Partner and the Limited Partners may be collectively referred to
herein as “Partners.”)  This Agreement amends and restates the Partnership’s
limited partnership agreement dated as of December 3, 2002 (the “Prior
Agreement”), as amended, by and among the General Partner, David J. Vogel (the
“Initial Limited Partner”) and the other limited partners party thereto.
WITNESSETH:
WHEREAS, on December 3, 2002, Ceres Tactical Systematic L.P. (formerly Tactical
Diversified Futures Fund L.P.) (the “Partnership”) was formed for the purpose of
trading in commodity interests, as described in Paragraph 3 hereof, pursuant to
the Prior Agreement; and
WHEREAS, the Partnership commenced trading on May 1, 2003; and
WHEREAS, the Prior Agreement was amended pursuant to that (i) Amendment No. 1 to
the Limited Partnership Agreement, dated May 31, 2009; (ii) Amendment No. 2 to
the Limited Partnership Agreement, dated August 8, 2014, and effective October
1, 2014; and (iii) Amendment No. 3 to the Limited Partnership Agreement, dated
December 30, 2015, and effective January 1, 2016; and
WHEREAS, the Prior Agreement was amended previously to, among other things, (i)
remove the requirement that a Limited Partner must hold Units of Limited
Partnership Interest (as defined below) for three (3) full months before such
Units may be withdrawn; (ii) permit the payment of a monthly fee to the General
Partner for its services to the Partnership; and (iii) provide generally that
(A) upon the approval by an affirmative vote of a majority of Limited Partners
unaffiliated with the General Partner, the Partnership will vote to dissolve any
Master Fund (as defined below), in accordance with the organizational documents
of such Master Fund, and (B) only the votes of unaffiliated Limited Partners
will be counted in determining whether the requisite number of votes have been
received to remove the General Partner or dissolve the Partnership; and
WHEREAS, the General Partner has deemed it advisable to (i) change the name of
the Partnership and (ii) amend the Prior Agreement to (A) reflect the offering
of multiple classes of Units of Limited Partnership Interest and (B) reflect
certain other changes to the Partnership; and
WHEREAS, the General Partner, consistent with the requirements of Paragraph
17(a) of the Prior Agreement, has determined that such amendment is not adverse
to and does not require the consent of the Limited Partners; and
WHEREAS, the General Partner, consistent with the requirements of Paragraph
17(a) of the Prior Agreement, has determined to make other conforming and
clarifying amendments to the Prior Agreement.
NOW, THEREFORE, in consideration of the mutual premises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree to amend
and restate the Prior Agreement in its entirety as follows:
1

--------------------------------------------------------------------------------

1.
Formation and Name.

The parties formed a limited partnership under the New York Revised Uniform
Limited Partnership Act (the “Partnership Act”).  The name of the limited
partnership is Ceres Tactical Systematic L.P.  The General Partner has executed
and filed a Certificate of Limited Partnership in accordance with the provisions
of the Partnership Act and shall execute, file, record and publish, as
appropriate, such amendments, restatements and other documents as are or become
necessary or advisable, as determined by the General Partner.

2.
Principal Office.

The principal office of the Partnership shall be 522 Fifth Avenue, New York, New
York 10036, or such other place as the General Partner may designate from time
to time.

3.
Business.

(a)          The Partnership business and purpose is to trade, buy, sell or
otherwise acquire, hold or dispose of interests, directly or indirectly, in
commodities of all descriptions, including futures contracts, swaps, commodity
options, forward contracts and any other rights or interests pertaining thereto.
(b)          The objective of the Partnership business is appreciation of its
assets through speculative diversified trading.  The Partnership shall not:
(1)          engage in the pyramiding of its positions by using unrealized
profit on existing positions as margin for the purchase or sale of additional
positions in the same or related commodities;
(2)          utilize borrowings except short-term borrowings if the Partnership
takes delivery of cash commodities, provided that neither the deposit of margin
with a commodity broker or swap dealer nor obtaining and drawing on a line of
credit with respect to forward contracts or swaps shall constitute borrowing; or
(3)          permit the churning of its account.

4.
Term, Dissolution and Fiscal Year.

(a)          Term.  The term of the Partnership commenced on the date the
Certificate of Limited Partnership was filed in the office of the Secretary of
State of the State of New York, and shall end upon the first to occur of the
following: (1) December 31, 2022; (2) receipt by the General Partner of an
election to dissolve the Partnership at a specified time by Limited Partners
owning more than 50% of all Classes (as defined below) of Units of Limited
Partnership Interest then outstanding (excluding Units of Limited Partnership
Interest owned by the General Partner, an affiliate of the General Partner or
any of their employees), notice of which is sent by registered mail to the
General Partner not less than 90 days prior to the effective date of such
dissolution; (3) assignment by the General Partner of all of its interest in the
Partnership, withdrawal, removal, bankruptcy or any other event that causes the
General Partner to cease to be a general partner under the Partnership Act
(unless the Partnership is continued pursuant to Paragraph 17); (4) any event
which shall make it unlawful for the existence of the Partnership to be
continued; or (5) if the Net Asset Value per Unit of Limited Partnership
Interest of any Class falls below $400 as of the end of any business day after
trading.  As used in this Paragraph 4(a), “affiliate” shall mean any entity that
directly or indirectly controls, is controlled by or is under common control
with the General Partner.
2

--------------------------------------------------------------------------------

(b)          Dissolution.  Upon the dissolution of the Partnership, the assets
of the Partnership shall be distributed to creditors, including any Partners who
may be creditors, to the extent otherwise permitted by law, in satisfaction of
liabilities of the Partnership (whether by payment or the making of reasonable
provision for payment thereof) other than liabilities for which reasonable
provision for payment has been made and liabilities for distributions to
Partners; to Partners and former Partners in satisfaction of liabilities for
distributions; and to Partners first for the return of their contributions and
second respecting their Partnership interests, in the proportions in which the
Partners share in distributions.  Following distributions of the assets of the
Partnership, a Certificate of Cancellation for the Partnership shall be filed as
required by the Partnership Act.
(c)          Fiscal Year.  The fiscal year of the Partnership will commence on
January 1 and end on December 31 each year (“fiscal year”).  Each fiscal year of
the Partnership is divided into four fiscal quarters commencing on the first day
of January, April, July and October (“fiscal quarter”).

5.
Net Worth of General Partner.

The General Partner agrees that at all times after the termination of the
initial offering period of the Partnership’s Units of Limited Partnership
Interest described in Paragraph 11 hereof (the “Public Offering”), so long as it
remains the General Partner of the Partnership, it will maintain a Net Worth (as
defined below but excluding its capital contribution to the Partnership) equal
to the greater of (a) 5% of the total contributions (including contributions by
the General Partner) to all limited partnerships to which it is a general
partner (including the Partnership) plus (prior to the termination of the Public
Offering) 5% of the Units being offered for sale in the Partnership or (b)
$50,000.  In no event will the General Partner be required to maintain a net
worth in excess of the greater of (i) $1,000,000 or (ii) the amount which the
General Partner is advised by counsel as necessary or advisable to ensure that
the Partnership is taxed as a partnership for federal income tax purposes.
For the purposes of this Paragraph 5, Net Worth shall be based upon current fair
market value of the assets of the General Partner.  The requirements of this
Paragraph 5 may be modified if the General Partner obtains an opinion of counsel
for the Partnership that a proposed modification will not adversely affect the
classification of the Partnership as a partnership for federal income tax
purposes and will not violate any state securities or blue sky laws to which the
Partnership may be subject from time to time.

6.
Capital Contributions and Units of Partnership Interest.

The General Partner shall contribute to the Partnership, immediately prior to
the time the Partnership commences trading activities and as necessary
thereafter, an amount which shall at least equal the greater of (a) 1% of
capital contributions or (b) $25,000.  The General Partner’s contribution shall
be evidenced by “Units of General Partnership Interest.” The General Partner may
not make any transfer or withdrawal of its contribution to the Partnership while
it is General Partner which would reduce its percentage interest in the
Partnership to less than such required interest in the Partnership.  Any
withdrawal of any such excess interest by the General Partner may be made only
upon not less than 30 days’ notice to the Limited Partners prior to the end of a
fiscal quarter.
Interests in the Partnership, other than those of the General Partner, shall be
evidenced by Class A, Class D or Class Z “Units of Limited Partnership
Interest,” which the General Partner on behalf of the Partnership shall, in
accordance with the Private Placement Offering Memorandum and Disclosure
Document (the “Memorandum”) referred to in Paragraph 11, sell to persons
desiring to become Limited Partners who satisfy the investment and minimum
capital contribution requirements specific to each Class.  Identical rights,
powers, duties and obligations attach to each Class of Units of Limited
Partnership Interest, except that purchasers of Class D Units and Class Z Units
may be subject to reduced ongoing selling agent fees.
3

--------------------------------------------------------------------------------

The Class of units that a Limited Partner receives shall generally depend upon
the amount invested in the Partnership and the status of such Limited Partner. 
Units of Limited Partnership Interest purchased by (i) certain employees of
Morgan Stanley and/or its subsidiaries (and their family members) and (ii)
certain of the Limited Partners receiving advisory services from Morgan Stanley
Smith Barney, LLC (doing business as Morgan Stanley Wealth Management (“Morgan
Stanley Wealth Management”)) or any other selling agent engaged by the
Partnership (each a “Consulting Client”), shall be designated as Class Z Units
of Limited Partnership Interest.  All other Limited Partners who satisfy the
applicable investment and minimum capital contribution requirements shall
receive Class A or Class D units, although the General Partner may determine to
offer Class A or Class D units to a Limited Partner in its sole discretion,
regardless of investment amount.  Generally, Limited Partners investing up to
$4,999,999 in the Partnership will receive Class A units, while Limited Partners
investing $5,000,000 or more in the Partnership will receive Class D units (the
“Class D Account Minimum”).  The General Partner may, without the consent of the
Limited Partners, offer additional classes of Units of Limited Partnership
Interest (together with Class A Units of Limited Partnership Interest, Class D
Units of Limited Partnership Interest and Class Z Units of Limited Partnership
Interest, the “Classes”) as the General Partner may determine in its sole
discretion from time to time.
Consulting Clients shall be bound by the terms of the consulting agreement they
signed with Morgan Stanley Wealth Management or any other selling agent engaged
by the Partnership (each such agreement, a “Consulting Agreement”), including
the payment of a consulting fee as set forth in the Consulting Agreement. In the
event, however, that a Consulting Agreement is terminated and the Consulting
Client remains a Limited Partner, the Units shall, beginning on the first day of
the month immediately following the month of termination of the Consulting
Agreement, (i) convert to the appropriate Class of Units based on investor
qualifications and the aggregate capital contributions made by such Limited
Partner in the Partnership adjusted for additional subscriptions, redemptions
and exchanges, and (ii) become subject to the applicable ongoing selling agent
fee as described in the Memorandum. Notwithstanding the foregoing, if any such
former Consulting Client is also an employee of Morgan Stanley or a subsidiary
and remains a Limited Partner, such employee may continue to hold Class Z Units
and will not be subject to the ongoing selling agent fee described in the
Memorandum. For the avoidance of any doubt, Class Z Units are subject to
withdrawal restrictions set forth in this Agreement and the Memorandum.
For any Unit (or partial unit rounded to four decimal places) of Limited
Partnership Interest purchased, a Limited Partner shall contribute to the
capital of the Partnership an amount equal to the Net Asset Value of such Unit
of Limited Partnership Interest (or partial unit, as the case may be) as of the
close of business on the day preceding the effective date of such purchase, and
shall pay in addition the selling commission, if any, which must be paid with
respect to such purchase.  For purposes of such purchases, any accrued liability
for reimbursement of offering and organizational expenses will not reduce Net
Asset Value per Unit.  The aggregate of all contributions shall be available to
the Partnership to carry on its business, and no interest shall be paid on any
such contribution.  The General Partner may, in its discretion, split the Units
at any time, provided that any such action will not adversely affect the capital
account of any limited partner.  All subscriptions for Units of Limited
Partnership Interest made pursuant to this private placement of the Units of
Limited Partnership Interest (the “Private Placement”) must be on the form
provided in the Memorandum.

7.
Allocation of Profits and Losses.

(a)          Capital Accounts.  A capital account shall be established for each
Partner.  The initial balance of each Partner’s capital account shall be the
amount of his initial capital contribution to the Partnership.
4

--------------------------------------------------------------------------------

(b)          Allocations.  As of the close of business on the last day of each
month during each fiscal year of the Partnership, the following determinations
and allocations shall be made:
(1)          The Net Asset Value per Class (as defined in Paragraph 7(d)(1)) and
the Net Assets of the Partnership (as defined in Paragraph 7(d)(2)) before any
management, General Partner administrative and/or incentive fees payable by the
Partnership as of such date shall be determined.
(2)          Monthly management fees, if any, payable by the Partnership as of
such date shall then be charged against the Net Asset Value per Class for each
outstanding Class.
(3)          Monthly fees, if any, payable by the Partnership to the General
Partner as of such date shall then be charged against the Net Asset Value per
Class for each outstanding Class.
(4)          Incentive fees, if any, shall then be charged against the Net Asset
Value per Class for each outstanding Class.
(5)          Any increase or decrease in the Net Asset Value per Class as of the
end of the month (after the adjustments in subparagraphs (2) ‑ (4) above) shall
then be credited or charged to the capital accounts of each Partner in the ratio
that the balance of each account bears to the balance of all accounts.
(6)          The amount of any distribution to a Partner, any amount paid to a
Limited Partner on redemption of Units of Limited Partnership Interest, and any
amount paid to the General Partner on redemption of Units of General Partnership
Interest, shall be charged to that Partner’s capital account.
(c)          Allocation of Profit and Loss for Federal Income Tax Purposes.  The
Partnership’s realized capital gain or loss and ordinary income or loss shall be
allocated among the Partners in the ratio that each Partner’s capital account
bears to all Partners’ capital accounts.  Any Partner whose Units of Limited or
General Partnership Interest were acquired, redeemed or converted during any
fiscal year will be allocated his proportionate share of the capital gain or
loss and ordinary income or loss realized by the Partnership during the period
that such Units of Limited or General Partnership Interest were owned by such
Partner, based on the ratio that the capital accounts allocable to such
acquired, redeemed or converted Units of Limited or General Partnership Interest
bear to the capital accounts allocable to all Partners’ Units of Limited or
General Partnership Interest for such period.  Any Partner who transfers or
assigns Units of Limited or General Partnership Interest during any fiscal year
shall be allocated his proportionate share of the capital gain or loss and
ordinary income or loss realized by the Partnership through the end of the month
in which notice of such transfer or assignment is given to the General Partner
in accordance with Paragraph 10(b) hereof, and the transferee or assignee of
such Units shall be allocated his proportionate share of the capital gain or
loss and ordinary income or loss realized by the Partnership commencing with the
month next succeeding the month in which notice of transfer or assignment is
given.  The method of allocating gains and losses for tax purposes may be
changed by the General Partner upon receipt of advice from counsel to the
Partnership that such change is required by applicable law or regulation.
(d)          Definitions:
(1)          Net Assets per Class.  Net Assets per Class shall mean the total
assets attributable to each Class, as determined by the General Partner,
including all cash, plus Treasury Bills at market, money market mutual fund
securities, accrued interest, and the market value of all open commodity
positions maintained by the Partnership for such Class, less all liabilities
attributable
 
5

--------------------------------------------------------------------------------

to each Class, as determined by the General Partner, including brokerage
charges, if any, and ongoing selling agent fees accrued, if any, and other
liabilities, determined in accordance with generally accepted accounting
principles under the accrual basis of accounting.  Net Assets per Class equals
Net Asset Value per Class.
(2)          Net Assets of the Partnership.  The Net Assets of the Partnership
equals the sum of Net Assets per Class, of all outstanding Classes.
(3)          Net Asset Value per Unit.  The Net Asset Value per Unit of each
Unit of Limited Partnership Interest and each Unit of General Partnership
Interest for each Class shall be determined by dividing the Net Asset Value per
Class by the aggregate number of Units of Limited and General Partnership
Interest outstanding in such Class.
(4)          Capital Contributions.  Capital contributions shall mean the total
investment in the Partnership by a Partner or by all Partners, as the case may
be.
(5)          New Trading Profits.  The excess, if any, of Net Assets managed by
an Advisor at the end of the fiscal period over Net Assets managed by the
Advisor at the end of the highest previous fiscal period or Net Assets allocated
to the Advisor at the date trading commences, whichever is higher, and as
further adjusted to eliminate the effect on Net Assets resulting from new
capital contributions, redemptions, reallocations or capital distributions, if
made during the fiscal period decreased by interest or other income, not
directly related to trading activity, earned on the Partnership’s assets during
the fiscal period, whether the assets are held separately or in margin
accounts.  Net Assets will also be adjusted to eliminate the effect of
organizational and offering expenses.
(6)          Organizational and Offering Expenses.  Organizational and offering
expenses shall mean all expenses incurred by the Partnership in connection with
and in preparing for registration and subsequent offering and distributing it to
the public, including but not limited to, total underwriting and brokerage
discounts and commissions (including fees of the underwriter’s attorneys),
expenses for printing, engraving, mailing, salaries of employees while engaged
in sales activities, charges of transfer agents, registrars, trustees, escrow
holders, depositories, experts, expenses of qualification of the sale of its
Units of Limited Partnership Interest under federal and state law, including
taxes and fees, accountants’ and attorneys’ fees.
(7)          Valuation Date.  The date as of which the Net Assets of the
Partnership are determined.
(8)          Valuation Period.  A regular period of time between Valuation
Dates.
(9)          Advisor.  Any person who for any consideration engages in the
business of advising others, either directly or indirectly, as to the value,
purchase, or sale of commodity contracts or commodity options.
(10)          Commodity Contract.  A contract or option thereon providing for
the delivery or receipt at a future date of a specified amount and grade of a
traded commodity at a specified price and delivery point.
(11)          Pyramiding.  A method of using all or a part of an unrealized
profit in a commodity contract position to provide margin for any additional
commodity contracts of the same or related commodities.
6

--------------------------------------------------------------------------------

(e)          Expenses and Limitation Thereof.  Subject to the limitations set
forth below in this Paragraph 7(e), the Partnership shall bear all commodity
brokerage fees and shall be obligated to pay all liabilities incurred by it,
including, without limitation, all expenses incurred in connection with its
trading activities, and any management and incentive fees.  The General Partner
shall bear all other operating expenses except legal, accounting, filing, data
processing and reporting fees and extraordinary expenses.  Appropriate reserves
may be created, accrued and charged against Net Assets of the Partnership for
contingent liabilities, if any, as of the date any such contingent liability
becomes known to the General Partner.  The aggregate annual expenses of every
character paid or incurred by the Partnership, including management fees,
advisory fees and all other fees, except for incentive fees, commodity brokerage
commissions (a component of which has historically included and continues to
include trading and, without limitation, other transaction-related fees as well
as compensation paid to financial advisors who sell Units of Limited Partnership
Interest and provide continuing services to Limited Partners), the actual cost
of legal and audit services and extraordinary expenses, when added to the
customary and routine administrative expenses of the Partnership, shall in no
event exceed, on an annual basis, 1/2 of 1% of Net Assets per month.  For the
purpose of this limitation, customary and routine administrative expenses shall
include all expenses of the Partnership other than commodity brokerage
commissions (a component of which has historically included and continues to
include trading and, without limitation, other transaction-related fees as well
as compensation paid to financial advisors who sell Units of Limited Partnership
Interest and provide continuing services to Limited Partners), incentive fees,
the actual cost of legal and audit services and extraordinary expenses.  All
expenses of the Partnership shall be billed directly to and paid by the
Partnership.  If necessary, the General Partner will reimburse the Partnership,
no less frequently than quarterly, for the amount by which aggregate fees and
expenses exceed, on an annual basis, 1/2 of 1% of Net Assets per month. 
Reimbursements to the General Partner or its affiliates shall not be allowed,
except for reimbursement of actual cost of legal and audit services used for or
by the Partnership and charges incidental to trading.  Expenses incurred by the
General Partner in connection with administration of the Partnership including
but not limited to salaries, rent, travel expenses and such other items
generally falling under the category of overhead, shall not be charged to the
Partnership.  In no event will organizational and offering expenses exceed 15%
of the Partners’ initial capital contributions.  For this purpose,
organizational and offering expenses include interest on loans from Morgan
Stanley to the Partnership for payment of organizational and offering expenses,
if any.
(f)          Limited Liability of Limited Partners:
(1)          Each Unit of Limited Partnership Interest, when purchased by a
Limited Partner, subject to the qualifications set forth below, shall be fully
paid and non-assessable.
(2)          A Limited Partner will have no liability in excess of his
obligation to make contributions to the capital of the Partnership and his share
of the Partnership’s assets and undistributed profits, subject to the
qualifications provided in New York law.
(g)          Return of Limited Partner’s Capital Contribution.  Except to the
extent that a Limited Partner shall have the right to withdraw capital through
redemption of Units of Limited Partnership Interest or shall be entitled to
distributions in accordance with the terms of this Agreement, no Limited Partner
shall have any right to demand the return of his capital contribution or any
profits added thereto, except upon dissolution and termination of the
Partnership.  In no event shall a Limited Partner be entitled to demand and
receive property other than cash.
(h)          Distributions.  The General Partner shall have sole discretion in
determining what distributions (other than on redemption of Units of Limited
Partnership Interest), if any, the Partnership will make to its Partners. 
Distributions shall be pro rata in accordance with the respective capital
accounts of the Partners.
7

--------------------------------------------------------------------------------

8.
Management of the Partnership.

Except as hereinafter provided, the General Partner, to the exclusion of all
Limited Partners, shall conduct, manage and control the business of the
Partnership including, without limitation, the investment of the funds of the
Partnership.  The General Partner shall have fiduciary responsibility for the
safekeeping and use of all funds and assets of the Partnership.  The Partnership
shall not permit the limited partners to contract away the fiduciary obligation
owed to the limited partners by the General Partner under common law.  Except as
provided herein, no Partner shall be entitled to any salary, draw or other
compensation from the Partnership.  Each Limited Partner hereby undertakes to
advise the General Partner of such additional information as may be deemed by
the General Partner to be required or appropriate to open and maintain an
account or accounts with commodity brokerage firms for the purpose of trading in
commodity contracts.
The General Partner may delegate its responsibility for the investment of the
Partnership’s assets to one or more qualified trading advisors and may delegate
trading discretion to such persons, provided that the General Partner shall
retain the ability to allocate and reallocate assets among advisors and the
right to override decisions and take such other actions as may be necessary or
desirable to liquidate accounts or protect the Partnership. The General Partner
may negotiate and enter into one or more management agreements with the
advisor(s) on behalf of the Partnership. Any such agreement could obligate the
Partnership to pay management and incentive fees to the advisors in amounts
determined by the General Partner acting in the best interests of the
Partnership; provided, however, that such fees will in no event exceed those
permitted under NASAA Guidelines for the Registration of Commodity Pool Programs
(the “Guidelines”) and that, except as otherwise provided herein, neither the
General Partner nor any affiliate of the General Partner shall receive an
incentive fee in excess of 15% of New Trading Profits or a management fee if it
or any of its affiliates receives any portion of the brokerage commissions (a
component of which has historically included and continues to include trading
and, without limitation, other transaction-related fees as well as compensation
paid to financial advisors who sell Units of Limited Partnership Interest and
provide continuing services to Limited Partners) paid by the Partnership.
Specifically, except to the extent permitted by future changes to the
Guidelines, incentive fees paid by the Partnership to an advisor shall never
exceed 15%, increased by an additional 2% for each 1% by which the Partnership’s
aggregate annual expenses (subject to the exclusions below) are reduced below 6%
annually, of New Trading Profits, calculated not more often than quarterly on
the Valuation Date, over the highest previous Valuation Date. The General
Partner will not raise the incentive fee cap regardless of whether there is an
increase in the fee cap set forth in the Guidelines while the Units of Limited
Partnership Interest are registered in any jurisdiction that imposes the lower
fee cap in the Guidelines as of the date of this Agreement.
The General Partner shall monitor the trading and performance of any trading
advisor for the Partnership and shall not permit the “churning” of the
Partnership’s account.  The General Partner shall calculate the Net Assets of
the Partnership daily and shall make available, upon the request of a Limited
Partner, the Net Asset Value of a Unit of Limited Partnership Interest.  The
Partnership shall seek the best price and services available in its commodity
futures brokerage transactions.  The Partnership may not enter into an exclusive
brokerage contract.  The General Partner is authorized to enter into the
Customer Agreement with Morgan Stanley & Co. LLC (“MS&Co.”) described in the
Memorandum and to cause the Partnership to pay MS&Co. a monthly brokerage fee
equal to up to .46% of month-end Net Assets (5.5% per year) (exclusive of fees
incurred in connection with trading including exchange, clearing, floor
brokerage, give-up and National Futures Association fees) and to negotiate
additional Customer Agreements with MS&Co., a MS&Co. affiliate or other brokers
or futures commission merchants in the future on these or other terms.  Any
interest or other income derived from any portion of the Partnership’s assets
whether held in the Partnership’s margin account or otherwise shall accrue
solely to the benefit of the Partnership except as otherwise provided in the
Guidelines.  Neither the General Partner nor any
 
8

--------------------------------------------------------------------------------

affiliate of the General Partner shall directly or indirectly pay or award any
commissions or other compensation to any person engaged to sell Units of Limited
Partnership Interests or to give investment advice to a potential Limited
Partner, provided, however, that neither the General Partner nor any affiliate
of the General Partner is prohibited from paying to a registered broker-dealer
or other properly licensed person a normal sales commission, including trail
commissions, for selling Units of Limited Partnership Interest.  The General
Partner may take such other actions as it deems necessary or desirable to manage
the business of the Partnership including, but not limited to, the following:
opening bank accounts with state or national banks; paying, or authorizing the
payment of, distributions to the Partners and expenses of the Partnership, such
as management fees, brokerage commissions (a component of which has historically
included and continues to include trading and, without limitation, other
transaction-related fees as well as compensation paid to financial advisors who
sell Units of Limited Partnership Interest and provide continuing services to
Limited Partners) or fees, legal and accounting fees, printing and reporting
fees, and registration and other fees of governmental agencies; and investing or
directing the investment of funds of the Partnership not being utilized as
margin deposits.  Only those goods and services enumerated in the Limited
Partnership Agreement will be those provided by the General Partner to the
Partnership.  Except as provided in the Prospectus, the General Partner shall
not take any action with respect to the assets or property of the Partnership
which does not benefit the Partnership.
The General Partner shall review, not less often than annually and to the extent
practicable, the brokerage rates charged to public commodity pools which are
comparable to the Partnership to determine that the brokerage fees being paid by
the Partnership are competitive with such other rates.  The General Partner may
not rely solely on the rates charged by other major commodity pools to make its
determinations.  The General Partner may in its discretion, acting in the best
interests of the Partnership, negotiate with MS&Co. to amend the Customer
Agreement so that the Partnership is charged brokerage commissions (a component
of which has historically included and continues to include trading and, without
limitation, other transaction-related fees as well as compensation paid to
financial advisors who sell Units of Limited Partnership Interest and provide
continuing services to Limited Partners) on a round-turn basis instead of the
monthly fee initially contemplated; provided that the commission rate agreed to
is comparable to rates charged to comparable public commodity pools and further
provided that such commissions, including pit brokerage fees, will not exceed
the limitation set forth in the Guidelines.
The General Partner shall maintain a list of the names and addresses of, and
interests owned by, all Partners, a copy of which shall be furnished to Limited
Partners upon request either in person or by mail and upon payment of the cost
of reproduction and mailing for a purpose reasonably related to such Limited
Partner’s interest as a limited partner in the Partnership, and such other books
and records relating to the business of the Partnership as it deems necessary or
advisable at the principal office of the Partnership.  The General Partner shall
retain such records for a period of not less than six years.  The Limited
Partners shall be given reasonable access to the books and records of the
Partnership.
The Partnership shall not enter into any contract with the General Partner or
any of its affiliates or with any trading advisor which has a term of more than
one year.  The Partnership shall make no loans.  Assets of the Partnership will
not be commingled with assets of any other entity.  Deposit of assets with a
commodity broker or dealer shall not constitute commingling.  Except as provided
herein and in the Memorandum: (i) no person may receive, directly or indirectly,
any advisory or incentive fee for investment advice or management who shares or
participates in commodity brokerage commissions (a component of which has
historically included and continues to include trading and, without limitation,
other transaction-related fees as well as compensation paid to financial
advisors who sell Units of Limited Partnership Interest and provide continuing
services to Limited Partners) or fees from transactions for the Partnership;
(ii) no broker may pay, directly or indirectly, rebates or give ups to any
trading advisor; and (iii) such prohibitions shall not be circumvented by any
reciprocal business arrangements.  On loans made available to the Partnership by
the General Partner or any of its affiliates, the lender may not receive
 
9

--------------------------------------------------------------------------------

interest in excess of its interest costs, nor may the lender receive interest in
excess of the amounts which would be charged the Partnership (without reference
to the lender’s financial abilities or guarantees) by unrelated banks on
comparable loans for the same purpose and the lender shall not receive points or
other financing charges or fees regardless of the amounts.
Subject to Paragraph 5 hereof, the General Partner may engage in other business
activities and shall not be required to refrain from any other activity nor
disgorge any profits from any such activity, whether as general partner of
additional partnerships for investment in commodity futures contracts or
otherwise. Consistent with the Guidelines, except as provided herein with
respect to the administrative fee, the General Partner may engage and compensate
on behalf of the Partnership from funds of the Partnership, such persons, firms
or corporations, including itself or any affiliated person or entity, as the
General Partner in its sole judgment shall deem advisable for the conduct and
operation of the business of the Partnership; provided, however, that the
aggregate fees and expenses of the Partnership (excluding incentive fees, the
actual costs of legal and audit services, extraordinary expenses and brokerage
commissions (a component of which has historically included and continues to
include trading and, without limitation, other transaction-related fees as well
as compensation paid to financial advisors who sell Units of Limited Partnership
Interest and provide continuing services to Limited Partners)) shall not exceed
6% of the Partnership’s Net Assets on an annual basis.
The Partnership shall pay the General Partner a monthly fee in return for its
services to the Partnership. The fee initially shall equal 1/12 of 1% (1% per
year) of month-end adjusted Net Assets per Class for each outstanding Class and
may be changed upon notice to the Limited Partners subject to the 6% fee and
expense cap described in the immediately preceding paragraph.  For purposes of
calculating the General Partner’s fee, adjusted Net Assets per Class are “Net
Assets” increased by the current month’s incentive fee accrual, the monthly
management fee, the General Partner’s fee and any allocable redemptions or
distributions as of the end of such month.
No person dealing with the General Partner shall be required to determine its
authority to make any undertaking on behalf of the Partnership, nor to determine
any fact or circumstance bearing upon the existence of its authority.

9.
Audits and Reports to Limited Partners.

The Partnership’s books and records shall be audited annually by independent
accountants.  The Partnership will cause each Partner to receive (i) within 90
days after the close of each fiscal year, audited financial statements,
including a balance sheet and statements of income and partners’ equity for the
fiscal year then ended, and (ii) within 75 days after the close of each fiscal
year, such tax information as is necessary for him to complete his federal
income tax return.  In addition, within 30 days of the end of each month the
Partnership will provide each Limited Partner with reports showing Net Assets of
the Partnership, Net Asset Value per Class and Net Asset Value per Unit of
Limited and General Partnership Interest for each Class as of the end of such
month, as well as information relating to the advisory and brokerage fees and
other expenses incurred by the Partnership during such month.  Both annual and
monthly reports shall include such additional information as the Commodity
Futures Trading Commission may require under the Commodity Exchange Act to be
given to participants in commodity pools such as the Partnership.  The General
Partner shall calculate the Net Asset Value per Unit of Limited and General
Partnership Interest for each Class daily and shall make such information
available upon the request of a Limited Partner for a purpose reasonably related
to such Limited Partner’s interest as a limited partner in the Partnership.  The
General Partner will submit to state securities law administrators any
information which such administrators require to be filed, including, but not
limited to, copies of the annual and monthly reports to be provided to Limited
Partners.
10

--------------------------------------------------------------------------------

In addition, if any of the following events occur, notice of such event shall be
mailed to each Limited Partner within seven business days of the occurrence of
the event: (i) a decrease in the Net Asset Value of a Unit of Limited
Partnership Interest of any Class to 50% or less of the Net Asset Value most
recently reported; (ii) any material change in contracts with advisors including
any change in advisors or any modification in connection with the method of
calculating the incentive fee; (iii) any change in commodity brokers or any
change to payment or brokerage commissions (a component of which has
historically included and continues to include trading and, without limitation,
other transaction-related fees as well as compensation paid to financial
advisors who sell Units of Limited Partnership Interest and provide continuing
services to Limited Partners) on a round turn basis; (iv) any change in the
General Partner; or (v) any material change in the Partnership’s trading
policies or in any advisor’s trading strategies; and (vi) any other material
change affecting the compensation of any party.
Any notice sent pursuant to this paragraph will include a description of the
Limited Partners’ voting rights and/or redemption rights under this Agreement.

10.
Transfer, Redemption and Conversion of Units.

(a)          Initial Limited Partner.  The Prior Agreement allowed the Initial
Limited Partner to redeem his Unit for $1,000 and withdraw from the Partnership.
(b)          Transfer.  Each Limited Partner expressly agrees that he will not
assign, transfer or dispose of, by gift or otherwise, any of his Units of
Limited Partnership Interest or any part or all of his right, title and interest
in the capital or profits of the Partnership without giving written notice of
the assignment, transfer or disposition to the General Partner, and that no
assignment, transfer or disposition permitted by this Agreement shall be
effective against the Partnership or the General Partner until the first day of
the month next succeeding the month in which the General Partner receives the
written notice described below.  Any assignment, transfer or disposition by an
assignee of Units of Limited Partnership Interest of his interest in the capital
or profits of the Partnership shall not be effective against the Partnership or
the General Partner until the first day of the month next succeeding the month
in which the General Partner receives the written notice described below.  If
the General Partner receives an opinion of counsel to the effect that a transfer
should be prohibited in order to protect the Partnership from being treated as a
publicly traded partnership, such transfer shall be prohibited.  Upon advice of
counsel, the General Partner shall eliminate or modify any restrictions on
substitutions or assignment at such time as the restriction is no longer
necessary.  If an assignment, transfer or disposition occurs by reason of the
death or by termination of a Limited Partner or assignee, such written notice
may be given by the duly authorized representative of the estate of the Limited
Partner or assignee and shall be supported by such proof of legal authority and
valid assignment as may reasonably be requested by the General Partner.  The
written notice required by this paragraph shall specify the name and residence
address of the assignee and the date of the assignment, shall include a
statement by the assignee that he agrees to give the above-described written
notice to the General Partner upon any subsequent assignment, and shall be
signed by the assignor and assignee.  The General Partner may, in its sole
discretion, waive receipt of the above-described notice or waive any defect
therein.  Any such assignee shall become a substituted Limited Partner only upon
the consent of the General Partner (which consent may only be withheld for the
purpose of preserving the Partnership’s tax status or to avoid adverse legal
consequences to the Partnership), upon the execution of a Power of Attorney by
such assignee appointing the General Partner as his attorney-in-fact in the form
contained in Paragraph 13 hereof.  The estate or any beneficiary of a deceased
Limited Partner or assignee shall have no right to withdraw any capital or
profits from the Partnership except by redemption of Units of Limited
Partnership Interest.  Upon the death of a Limited Partner, his estate shall
have any rights of inventory, accounting, appraisal or examination of
Partnership records as are granted by law.  A substituted Limited Partner shall
have all the rights and powers and shall be subject to all the restrictions and
liabilities of a Limited Partner of the Partnership.  A substituted Limited
Partner is also liable for the obligations of his assignor to make contributions
to the Partnership,
 
11

--------------------------------------------------------------------------------

but shall not be liable for the obligations of his assignor under the
Partnership Act to return distributions received by the assignor; provided,
however, that a substituted Limited Partner shall not be obligated for
liabilities unknown to him at the time he became a substituted Limited Partner
and which could not be ascertained from this Agreement.  Each Limited Partner
agrees that with the consent of the General Partner any assignee may become a
substituted Limited Partner without the further act or approval of any Limited
Partner.  If the General Partner withholds consent, an assignee shall not become
a substituted Limited Partner and shall not have any of the rights of a Limited
Partner except that the assignee shall be entitled to receive that share of
capital or profits and shall have that right of redemption to which his assignor
would otherwise have been entitled.  An assigning Limited Partner shall remain
liable to the Partnership as provided in the Partnership Act, regardless of
whether his assignee becomes a substituted Limited Partner.  The transfer of
Units of Limited Partnership Interest shall be subject to all applicable
securities laws.  The transferor or assignor shall bear the cost related to such
transfer or assignment.  Certificates representing Units of Limited Partnership
Interest may bear appropriate legends to the foregoing effect.  Except for
transfers by gift, inheritance, intrafamily transfers, family dissolutions and
transfers to affiliates, no transfer may be made that results in either the
transferor or the transferee holding fewer than three Units.
(c)          Redemption.  A Limited Partner (or any assignee thereof) may
withdraw all or part of his capital contribution and undistributed profits, if
any, from the Partnership in multiples of the Net Asset Value per Unit of a
Class of Limited Partnership Interest (such withdrawal being herein referred to
as “redemption”) as of the last day of a calendar month (the “Redemption Date”)
after a request for redemption has been made to the General Partner; provided,
that all liabilities, contingent or otherwise, of the Partnership, except any
liability to Partners on account of their capital contributions, have been paid
or there remains property of the Partnership sufficient to pay them.  For the
purpose of a redemption, any accrued liability for reimbursement of offering and
organizational expenses will not reduce Net Asset Value per Unit.  As used
herein, “request for redemption” shall mean a written or oral request in a form
specified by the General Partner received by the General Partner at least ten
(10) days in advance of the Redemption Date.  No partial redemptions are
permitted if after giving effect to the redemption a Limited Partner would own
fewer than three Units.  Upon redemption, a Limited Partner (or any assignee
thereof) shall receive, per Unit of Limited Partnership Interest redeemed, an
amount equal to the Net Asset Value per Unit of Limited Partnership Interest for
such Class as of the Redemption Date, less any amount owing by such Partner (and
his assignee, if any) to the Partnership.  If redemption is requested by an
assignee, all amounts owed by the Partner to whom such Unit of Limited
Partnership Interest was sold by the Partnership as well as all amounts owed by
all assignees of such Unit of Limited Partnership Interest shall be deducted
from the Net Asset Value per Unit of Limited Partnership Interest for such Class
upon redemption by any assignee.  Payment will be made within 10 business days
after the Redemption Date.  The General Partner may temporarily suspend
redemptions if necessary in order to liquidate commodity positions in an orderly
manner, and may, in its discretion, in a particular case, permit redemptions
before the end of any applicable holding period, partial redemptions, or at
times other than month-end.  Limited Partners who have submitted redemption
requests will be notified in writing within 10 days after the requested
Redemption Date if the redemption request will not be honored.
The General Partner may, in its sole discretion and upon notice to the Limited
Partners, declare a special redemption date on which date Limited Partners may
redeem their Units of Limited Partnership Interest at Net Asset Value per Unit
of such Class, provided that the Limited Partner submits a request for
redemption in a form acceptable to the General Partner.  The General Partner
shall declare such a special redemption date whenever the Partnership
experiences a decline in Net Asset Value per Unit of Limited Partnership
Interest of any Class as of the close of business on any business day to less
than 50% of the Net Asset Value per Unit of such Class on the last valuation
date.  The Partnership shall suspend trading during such special redemption
period.
12

--------------------------------------------------------------------------------

(d)          Conversion.  As of the close of business on the last day of each
month during each fiscal year:
(1)          Class A Units of Limited Partnership Interest will be converted to
an economically equivalent amount of Class D Units of Limited Partnership
Interest when the amount of a Limited Partner’s aggregate capital contributions
is equal to or greater than the Class D Account Minimum.
(2)          Class D Units of Limited Partnership Interest will be converted to
an economically equivalent amount of Class A Units of Limited Partnership
Interest when the amount of a Limited Partner’s aggregate capital contributions
is less than the Class D Account Minimum.
Each such conversion of Units of Limited Partnership Interest shall be converted
at the Net Asset Value per Unit of Class A and Class D Units of Limited
Partnership Interest as of the last day of each month and is subject to the
terms and restrictions described herein and in the Memorandum.

11.
Private Placement of Units of Limited Partnership Interest.

The General Partner on behalf of the Partnership shall (i) cause to be filed a
Private Placement Offering Memorandum and Disclosure Document, and such
amendments, supplements and exhibits thereto as the General Partner deems
advisable, with the United States Commodity Futures Trading Commission and/or
the National Futures Association for private placement of the Units of Limited
Partnership Interest, and (ii) qualify the Units of Limited Partnership Interest
for sale under the securities laws of such States of the United States or
foreign countries as the General Partner shall deem advisable.
The General Partner may make such other arrangements for the sale of the Units
of Limited Partnership Interest as it deems appropriate, including, without
limitation, the execution on behalf of the Partnership of an alternative
investment selling agent agreement with Morgan Stanley Wealth Management as an
agent of the Partnership for the offer and sale of the Units of Limited
Partnership Interest as contemplated in the Memorandum.

12.
Admission of Additional Partners.

After the Private Placement of the Units of Limited Partnership Interest has
been terminated by the General Partner, no additional General Partner will be
admitted to the Partnership except as described in Paragraph 17(c).  The General
Partner may take such actions as may be necessary or appropriate at any time to
offer new Units or partial Units and to admit new or substituted Limited
Partners to the Partnership.  All subscribers who have been accepted by the
General Partner shall be deemed admitted as Limited Partners at the time they
are reflected as such in the books and records of the Partnership.

13.
Special Power of Attorney.

Each Limited Partner does irrevocably constitute and appoint the General Partner
and each other person or entity that shall after the date of this Agreement
become a general partner of the Partnership with the power of substitution, as
his true and lawful attorney-in-fact, in his name, place and stead, to execute,
acknowledge, swear to, file and record in his behalf in the appropriate public
offices and publish (i) this Agreement and a Certificate of Limited Partnership,
including amendments and/or restatements thereto; (ii) all instruments which the
General Partner deems necessary or appropriate to reflect any amendment, change
or modification of the Partnership or dissolution of the Partnership in
accordance with the terms of this Agreement; (iii) Certificates of Assumed Name;
and (iv) Customer Agreements with MS&Co. or other commodity brokerage firms. 
The Power of Attorney granted herein shall be
 
13

--------------------------------------------------------------------------------

irrevocable and deemed to be a power coupled with an interest and shall survive
and not be affected by the subsequent incapacity, disability or death of a
Limited Partner.  Each Limited Partner hereby agrees to be bound by any
representation made by the General Partner and by any successor thereto, acting
in good faith pursuant to such Power of Attorney; provided, however, that the
action taken was determined to be in the best interest of the Partnership and
did not constitute negligence or misconduct of the General Partner or any
successor thereto.  In the event of any conflict between this Agreement and any
instruments filed by such attorney pursuant to the Power of Attorney granted in
this Paragraph, this Agreement shall control.

14.
Withdrawal of a Partner.

The Partnership shall be dissolved and its affairs wound up upon the assignment
by the General Partner of all of its interest in the Partnership, withdrawal,
removal, bankruptcy, or any other event that causes the General Partner to cease
to be a general partner under the Partnership Act (unless the Partnership is
continued pursuant to Paragraph 17).  The General Partner shall not withdraw
from the Partnership without giving the Limited Partners one hundred twenty
(120) days’ prior written notice.  The death, incompetency, withdrawal,
insolvency or dissolution of a Limited Partner shall not (in and of itself)
dissolve the Partnership, and such Limited Partner, his estate, custodian or
personal representative shall have no right to withdraw or value such Limited
Partner’s interest in the Partnership except as provided in Paragraph 10
hereof.  Each Limited Partner (and any assignee of such Partner’s interest)
expressly agrees that, in the event of his death, he waives on behalf of himself
and his estate, and he directs the legal representative of his estate and any
person interested therein to waive, the furnishing of any inventory, accounting,
or appraisal of the assets of the Partnership and any right to an audit or
examination of the books of the Partnership; provided, however, that this waiver
in no way limits the rights of the Limited Partners or their representatives to
have access to the Partnership’s books and records as described in Paragraph 8
hereof.
If a General Partner withdraws as general partner and the Limited Partners elect
to continue the Partnership, the withdrawing General Partner shall pay all
expenses incurred as a result of its withdrawal.  If the Partnership is
continued pursuant to Paragraph 17, the General Partner will be responsible for
all expenses resulting from its withdrawal or removal as a general partner.  In
the event of removal or withdrawal of the General Partner, the General Partner
is entitled to a redemption of its interest in the Partnership at its Net Asset
Value on the next Redemption Date following the date of General Partner removal
or withdrawal.

15.
No Personal Liability for Return of Capital.

The General Partner, subject to Paragraph 16 hereof, shall not be personally
liable for the return or repayment of all or any portion of the capital or
profits of any Partner (or assignee), it being expressly agreed that any such
return of capital or profits made pursuant to this Agreement shall be made
solely from the assets (which shall not include any right of contribution from
the General Partner) of the Partnership.

16.
Indemnification.

(a)          The General Partner and its Affiliates shall have no liability to
the Partnership or to any Partner for any loss suffered by the Partnership which
arises out of any action or inaction of the General Partner or its Affiliates if
the General Partner determined in good faith that the course of conduct which
caused the loss or liability was in the best interest of the Partnership, the
General Partner (or its Affiliate) was acting on behalf of or performing
services for the Partnership and such loss or liability was not the result of
negligence or misconduct of the General Partner or its Affiliates.  The General
Partner and its Affiliates shall be indemnified by the Partnership against any
losses, judgment, liabilities, expenses and
 
14

--------------------------------------------------------------------------------

amounts paid in settlement of any claims sustained by them in connection with
the Partnership, provided that the General Partner shall have determined in good
faith that such course of conduct was in the best interests of the Partnership
and such loss or liability was not the result of negligence or misconduct on the
part of the General Partner or its Affiliates.
(b)          Notwithstanding (a) above, the General Partner and its Affiliates
and any person acting as a Broker-Dealer shall not be indemnified for any
losses, liabilities or expenses arising from or out of an alleged violation of
federal or state securities laws.
(c)          The Partnership shall not incur the cost of that portion of any
insurance which insures any party against any liability the indemnification of
which is herein prohibited.
(d)          For purposes of this Paragraph 16, the term “Affiliates” shall mean
(a) any person directly or indirectly owning, controlling or holding with power
to vote 10% or more of the outstanding voting securities of such person; (b) any
person 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held with power to vote, by such person; (c) any
person, directly or indirectly, controlling, controlled by, or under common
control of such person; (d) any officer, director or partner of such person; or
(e) if such person is an officer, director or partner, any person for which such
person acts in such capacity.
(e)          The provision of advances from Partnership funds to the General
Partner and its Affiliates for legal expenses and other costs incurred as a
result of any legal action initiated against the General Partner or its
Affiliates is prohibited.
(f)          Indemnification under this Agreement is recoverable from the assets
of the Partnership and not from the Limited Partners.

17.
Amendments; Meetings.

(a)          Amendments with Consent of the General Partner.  If at any time
during the term of the Partnership the General Partner shall deem it necessary
or desirable to amend this Agreement (including the Partnership’s basic
investment policies set forth in Paragraph 3(b) hereof), such amendment shall be
effective only if approved in writing by the General Partner and, except as
specified in this subparagraph (a), by Limited Partners owning more than 50% of
each Class of Units of Limited Partnership Interest then outstanding and if made
in accordance with the Partnership Act.  Any such supplemental or amendatory
agreement shall be adhered to and have the same effect from and after its
effective date as if the same had originally been embodied in and formed a part
of this Agreement.  The General Partner may amend this Agreement without the
consent of the Limited Partners in order (i) to clarify any clerical inaccuracy
or ambiguity or reconcile any inconsistency (including any inconsistency between
this Agreement and the Memorandum); (ii) to delete or add any provision of or to
this Agreement required to be deleted or added by the staff of any federal or
state agency or any self‑regulatory organization; or (iii) to make any amendment
to this Agreement which the General Partner deems advisable (including but not
limited to amendments necessary to effect the allocations proposed herein)
provided that such amendment is not adverse to the Limited Partners, or is
required by law.
(b)          Meetings.  Upon receipt of a written request, signed by Limited
Partners owning at least 10% of each Class of Units of Limited Partnership
Interest then outstanding, that a meeting of the Partnership be called to vote
upon any matter which the Limited Partners may vote upon pursuant to this
Agreement, the General Partner shall, by written notice to each Limited Partner
of record mailed within fifteen (15) days after receipt of such request, call a
meeting of the Partnership.  Such meeting shall be held at least thirty (30) but
not more than sixty (60) days after the mailing of such notice, and such notice
shall specify the date, a reasonable place and time, and the purpose of such
meeting.
15

--------------------------------------------------------------------------------

(c)          Amendments and Actions without Consent of the General Partner.  At
any meeting called pursuant to Paragraph 17(b), upon the approval by an
affirmative vote (which may be in person or by proxy) of Limited Partners owning
more than 50% of each Class of Units of Limited Partnership Interest then
outstanding, the following actions may be taken: (i) this Agreement may be
amended in accordance with the Partnership Act; (ii) if the General Partner
elects to withdraw from the Partnership a new general partner or general
partners may be admitted immediately prior to withdrawal of the General Partner
provided that the new general partner of the Partnership shall continue the
business of the Partnership without dissolution; (iii) any contracts with the
General Partner, any of its affiliates or any commodity trading advisor to the
Partnership may be terminated on sixty days’ notice without penalty; and (iv)
the sale of all the assets of the Partnership may be approved.  At any meeting
called pursuant to Paragraph 17(b), upon the approval by an affirmative vote
(which may be in person or by proxy) of Limited Partners owning more than 50% of
the outstanding Units of Limited Partnership Interest (excluding Units of
Limited Partnership Interest owned by the General Partner, an affiliate of the
General Partner or their employees), the following actions may be taken: (i) the
Partnership may be dissolved; (ii) the General Partner may be removed and a new
general partner may be admitted immediately prior to the removal of the General
Partner provided that the new general partner of the Partnership shall continue
the business of the Partnership without dissolution; and (iii) the Partnership
shall vote to terminate any collective investment vehicle operated by the
General Partner into which the Partnership’s assets are invested (a “Master
Fund”), in accordance with the organizational documents of such Master Fund.  As
used in this Paragraph 17(c), “affiliate” shall mean any entity that directly or
indirectly controls, is controlled by or is under common control with the
General Partner.
(d)          Continuation.  Upon the assignment by the General Partner of all of
its interest in the Partnership, the withdrawal, removal, bankruptcy or any
other event that causes the General Partner to cease to be a general partner
under the Partnership Act, the Partnership is not dissolved and is not required
to be wound up by reason of such event if, (i) there is a remaining general
partner who continues the business of the Partnership or (ii) within ninety (90)
days after such event, all remaining Partners agree in writing to continue the
business of the Partnership and to the appointment, effective as of the date of
such event, of a successor General Partner.  In the event of the withdrawal by
the General Partner and the continuation of the Partnership pursuant to this
paragraph, the General Partner shall pay all expenses incurred as a result of
its withdrawal.

18.
Partnership Representative.

(a)          The General Partner (or its designee) shall be the “partnership
representative” of the Partnership within the meaning of the Internal Revenue
Code of 1986 (the “Code”) Section 6223 (as amended by the Bipartisan Budget Act
of 2015 (Pub. L. 114-74) (the “2015 Budget Act”)) (the “Partnership
Representative”) for any period during which the Partnership is permitted or
required to have a Partnership Representative.  The Partnership Representative
shall have authority to take any action that may be taken by a “partnership
representative” under the provisions of Subchapter C of Chapter 63 of the Code,
as revised by Section 1101 of the 2015 Budget Act, as such provisions may
thereafter be amended and including Treasury regulations or other guidance
issued thereunder (the “2015 Budget Act Audit Rules”).
(b)          To the maximum extent permitted under the 2015 Budget Act Audit
Rules, as reasonably determined by the Partnership Representative in
consultation with the Partnership’s tax advisers, the Partnership may elect, and
each Partner will cooperate in electing, under Section 6226(a) of the Code (as
amended by the 2015 Budget Act) or otherwise, for Section 6225 of the Code (as
amended by the 2015 Budget Act) not to apply, and for each Partner to take any
adjustment into account as provided in Section 6226(a) of the Code (as amended
by the 2015 Budget Act).
(c)          The General Partner shall be authorized to perform all duties
imposed by Sections 6221 through 6233 of the Code on the General Partner as “tax
matters partner” of the Partnership, including, but
 
16

--------------------------------------------------------------------------------

not limited to, the following: (a) the power to conduct all audits and other
administrative proceedings with respect to Partnership tax items; (b) the power
to extend the statute of limitations for all Limited Partners with respect to
Partnership tax items; (c) the power to file a petition with an appropriate
federal court for review of a final Partnership administrative adjustment; and
(d) the power to enter into a settlement with the Internal Revenue Service and
any state taxing authority on behalf of, and binding upon, those Limited
Partners having less than a 1% interest in the Partnership, unless a Partner
shall have notified the Internal Revenue Service and the General Partner that
the General Partner may not act on such Partner’s behalf. Notwithstanding any
other provision of this Agreement, the tax matters partner, in its capacity as
tax matters partner, shall have no authority with respect to matters subject to
the 2015 Budget Act Audit Rules and such authority shall be vested in the
partnership representative as provided above.
(d)          If the Partnership is required to withhold United States taxes on
income with respect to Units held by Partners who are nonresident alien
individuals, non-U.S. corporations, non-U.S. partnerships, non-U.S. trusts, or
non-U.S. estates, the General Partner may pay such tax out of its own funds and
then (i) be reimbursed out of the proceeds of any distribution or redemption
with respect to such Units or (ii) to the extent permitted by applicable law,
instruct Morgan Stanley Wealth Management to debit such Partner’s brokerage
account with Morgan Stanley Wealth Management in an amount equal to such tax and
transfer such amount to the General Partner.

19.
Governing Law.

The validity and construction of this Agreement shall be governed by and
construed in accordance with the laws of the State of New York including,
specifically, the New York Revised Uniform Partnership Act, as amended (without
regard to its choice of law principles); provided, however, that causes of
action for violations of federal or state securities laws shall not be governed
by this Section 19.

20.
Miscellaneous.

(a)          Priority among Limited Partners.  No Limited Partner shall be
entitled to any priority or preference over any other Limited Partner with
regard to the return of contributions of capital or to the distribution of any
profits or otherwise in the affairs of the Partnership.
(b)          Notices.  All notices under this Agreement, other than reports by
the General Partner to the Limited Partners, shall be in writing and shall be
effective upon personal delivery, or, if sent by registered or certified mail,
postage prepaid, addressed to the last known address of the party to whom such
notice is to be given, upon the deposit of such notice in the United States
mail.  Reports by the General Partner to the Limited Partners shall be in
writing and shall be sent by first class mail to the last known address of each
Limited Partner.
(c)          Binding Effect.  This Agreement shall inure to and be binding upon
all of the parties, their successors, permitted assigns, custodians, estates,
heirs and personal representatives.  For purposes of determining the rights of
any Partner or assignee hereunder, the Partnership and the General Partner may
rely upon the Partnership records as to who are Partners and assignees and all
Partners and assignees agree that their rights shall be determined and that they
shall be bound thereby, including all rights which they may have under Paragraph
17 hereof.
(d)          Captions.  Captions in no way define, limit, extend or describe the
scope of this Agreement nor the effect of any of its provisions.
17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first written above.
General Partner:
CERES MANAGED FUTURES LLC
By:  /s/ Patrick T. Egan                                   
Patrick T. Egan, President and Director
Limited Partners:
All Limited Partners now and hereafter admitted as limited partners of the
Partnership pursuant to powers of attorney now and hereafter executed in favor
of and delivered to the General Partner
By:   CERES MANAGED FUTURES LLC
Attorney-in-Fact
By:   /s/ Patrick T. Egan                                   
Patrick T. Egan, President and Director
 



18